Exhibit 10.9

 

ASSUMPTION AND RATIFICATION AGREEMENT

 

THIS ASSUMPTION AND RATIFICATION AGREEMENT (this “Agreement”), dated as of
April 30, 2014, is made and entered into by EPE Acquisition, LLC, a Delaware
limited liability company (successor-by-merger to EPE Holdings, LLC, a Delaware
limited liability company) (the “Company”), in favor of the Secured Parties (as
defined in the Credit Agreement referenced below).

 

W I T N E S S E T H:

 

WHEREAS, EPE Holdings LLC, a Delaware limited liability company (“Holdings”), EP
Energy LLC, a Delaware limited liability company and wholly owned subsidiary of
Holdings (the “Borrower”), the lenders party thereto (the “Lenders”), and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders, as
collateral agent for the Lenders (the “Collateral Agent”), as the swing line
lender and as an issuer of Letters of Credit have entered into a certain Credit
Agreement dated as of May 24, 2012 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”), pursuant to which loans
have been made by the Lenders to Borrower and letters of credit will be issued
under the several responsibilities of the Lenders for the account of Borrower
and for the benefit of Borrower and its Restricted Subsidiaries from time to
time; and

 

WHEREAS, pursuant to the terms of the Credit Agreement, (i) Holdings executed
and delivered a certain Guarantee Agreement dated as of May 24, 2012 (as
amended, supplemented or modified from time to time, the “Guaranty”) and
(ii) Holdings, as one of the pledgors, executed and delivered a certain
Collateral Agreement in favor of the Collateral Agent for the benefit of the
Secured Parties dated as of May 24, 2012 (as amended, restated, supplemented or
modified from time to time, the “Collateral Agreement”; the agreements described
in the foregoing clauses (i) and (ii), collectively, the “Subject Documents”);
and

 

WHEREAS, pursuant to a certain Agreement and Plan of Merger dated April 16,
2014, Holdings has merged with and into the Company, with the Company as the
surviving entity; and

 

WHEREAS, the merger was consummated on April 30, 2014 (the “Merger Date”) and on
such date the Company, as successor-by-merger to Holdings, became responsible
for all of the obligations of Holdings that existed as of the Merger Date; and

 

WHEREAS, the terms defined in the Credit Agreement and not otherwise defined
herein are used herein with the meanings as so defined in the Credit Agreement;

 

NOW, THEREFORE, the Company hereby agrees as follows:

 

Section 1.              Acknowledgement, Ratification and Assumption of
Obligations.  The Company hereby expressly acknowledges, ratifies and assumes,
effective as of the Merger Date, all covenants, promises and agreements by or on
behalf of Holdings that are contained in the Subject Documents and agrees to
perform and observe all of the covenants and conditions of each of the Subject
Documents to be performed or observed by Holdings thereunder; provided

 

1

--------------------------------------------------------------------------------


 

that notwithstanding anything to the contrary in this Agreement, no recourse
shall be had, whether by levy or execution, or under any law, or by the
enforcement of any assessment or penalty or otherwise, for the payment of any of
the Obligations, against the Company or any of the assets of the Company, other
than the pledged collateral consisting of the Equity Interests in the Borrower
directly owned by the Company (as successor-by-merger to Holdings), it being
expressly understood that the sole remedies available to the Collateral Agent
and the Secured Parties pursuant to this Agreement with respect to the
Obligations of the Company (as successor-by-merger to Holdings) shall be against
such pledged collateral.

 

Nothing contained herein shall limit, restrict or otherwise waive the effect of
any provision of Delaware law (or other applicable law) that provides that a
party or organization organized under the laws of the State of Delaware that
survives a merger shall remain liable for the obligations of the original,
pre-merger parties or organizations.

 

Section 2.              Acknowledgement and Correction of Reference to Pledge
Agreement in Guaranty.  The Company hereby acknowledges that each reference in
Section 2(g) of the Guaranty to the “Pledge Agreement” was intended to refer
instead to the “Collateral Agreement” (and each such reference is hereby deemed
amended accordingly).

 

Section 3.              Representations and Warranties.  The Company represents
and warrants that:

 

(a)           each representation and warranty made by Holdings in each of the
Subject Documents is true, correct and complete in all material respects as of
the Merger Date and as of the date hereof (except for any such representations
and warranties that expressly refer to an earlier date, which shall be true,
correct and complete in all material respects as of such earlier date);

 

(b)           the Company represents and warrants that, as of the Merger Date
and as of date hereof, the Company is in compliance with all agreements and
covenants contained in the Subject Documents that were applicable to Holdings
immediately prior to the Merger Date;

 

(c)           as of the Merger Date and as of the date hereof, no Default or
Event of Default has occurred or is continuing based upon or arising out of acts
or omissions of Holdings (prior to the Merger Date) or the Company (on or after
the Merger Date); and

 

(d)           the undersigned is duly authorized to execute this Agreement and
legally bind the Company to the performance and obligations hereunder.

 

Section 4.              Miscellaneous Provisions.

 

(a)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.  Delivery of an executed
counterpart to this Agreement by facsimile or electronic transmission shall be
as effective as delivery of a manually signed original.

 

2

--------------------------------------------------------------------------------


 

(b)           Notices.  The address to which notices to the Company should be
directed is:

 

Address:

 

1001 Louisiana Street

 

 

Houston, Texas 77002

Attention:

 

Dane E. Whitehead, Chief Financial Officer

 

 

Marguerite N. Woung-Chapman, General

 

 

Counsel

Telephone No.:

 

713-997-4576

Telecopier No.:

 

713-997-4099

E-mail:

 

marguerite.woung-chapman@epenergy.com

 

(c)           Credit Documents.  This Agreement shall be deemed a Credit
Document as defined in the Credit Agreement.

 

Section 5.              GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY
TRIAL; CONSENT TO SERVICE OF PROCESS.

 

(a)           THE TERMS OF SECTIONS 13.12, 13.13 AND 13.15 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE
PARTIES HERETO AGREE TO SUCH TERMS.

 

(b)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED IN SECTION 5.01 OF THE COLLATERAL AGREEMENT. 
NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVICE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Assumption and
Ratification Agreement as of the date first above written.

 

 

 

EPE ACQUISITION, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/Marguerite N. Woung-Chapman

 

Name: Marguerite N. Woung-Chapman

 

Title: Senior Vice President

 

 

 

Address: 1001 Louisiana Street, Houston, TX 77002

 

Attention: Marguerite N. Woung-Chapman

 

Telephone No.: 713-997-4018

 

Telecopier No.: 713-997-4099

 

E-Mail: marguerite.woung-chapman@epenergy.com

 

Signature Page to Ratification and Assumption Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

By:

/s/ Jo Linda Papadakis

 

Name: Jo Linda Papadakis

 

Title: Authorized Office

 

 

 

Address: 712 Main Street, Flr 8 S

 

Attention: Houston, Texas 77002

 

Telephone No.: (713) 216-7743

 

Telecopier No.: (713) 216-7770

 

E-Mail: jo.l.papadakis@jpmorgan.com

 

Signature Page to Ratification and Assumption Agreement

 

--------------------------------------------------------------------------------